CAVANAUGH, Judge,
concurring and dissenting.
I agree with the majority insofar as it affirms the trial court order which held that fear and/or increased risk of cancer is not a cognizable claim, but I respectfully disagree with that part of the majority disposition which vacates the rest of Judge Abramson’s order on the basis that it impermissibly overruled a coordinate judge’s earlier denial of summary judgment. The effect of this ruling is to remand for further proceedings which inevitably will include the conduct of a needless trial where the result would be the same as present but delayed until the end of the presentation of the plaintiffs case.1
I disagree with the proposition that the coordinate judge rule applies as I would de*648termine that the final order of Judge Abram-son, who was the assigned trial judge, was a dispositive ruling analogous to a non-suit and was not subject to the coordinate judge prohibition since a trial court acting on the evidence at trial is free to disagree with the ruling of a fellow judge who has acted on a previous motion for summary judgment.
The usage of motions in limine has accelerated in recent years in both civil and criminal cases. Our appellate courts have not clearly dealt with the posture of these rulings insofar as appealability and appeal standards, nor have the applicable Rules of Civil Procedure furnished any guidance. See e.g., Commonwealth v. Gordon, 543 Pa. 513, 673 A.2d 866 (1996). (Pour to three decision holding, in the criminal law context, that motions in limine are analogous to suppression motions and are appealable). I would hold that Judge Abramson’s order was a final trial order tantamount to a non-suit and is thus appealable. Pa.RAP. 341(b)(1). I would further find that for the reasons stated in the trial court opinion, that the order of Judge Abramson should be affirmed in all respects and would, therefore, affirm the order of the trial court.

. Appellant-plaintiff had stipulated that the court’s order was case dispositive and that there was no need (if the order was correct) for a trial.